UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7165


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLARENCE D. COAKLEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Terrence W. Boyle,
District Judge. (4:96-cr-00026-BO-1)


Submitted:   December 15, 2016            Decided:   December 20, 2016


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam.


Clarence D. Coakley, Appellant Pro Se. Matthew Fesak, Assistant
United States Attorney, Seth Morgan Wood, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Clarence    D.   Coakley   appeals     the    district    court’s   order

denying   his   motion   for   reduction    in    sentence    pursuant   to   18

U.S.C. § 3582(c)(2) (2012).         We have reviewed the record and

find no reversible error.        See United States v. Munn, 595 F.3d

183, 187 (4th Cir. 2010) (“[A] defendant who was convicted of a

crack offense but sentenced pursuant to a mandatory statutory

minimum    sentence      is    ineligible        for   a     reduction   under

§ 3582(c)(2).”).      Accordingly, we affirm.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                     AFFIRMED




                                     2